         Case 9:20-cv-00139-KLD Document 13 Filed 10/23/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  JAMES CHVILICEK,
                                                    CV 20-139-M-DLC-KLD
                       Plaintiff,

  vs.                                                       ORDER

  WILLIAM M. AUSTIN; AUTO-
  OWNERS SPECIALITY
  INSURANCE COMPANY; and JOHN
  DOES 1-5,

                       Defendants.

        Defendant William M. Austin has filed an unopposed motion to allow his

counsel, Connor L. Cantrell and Patrick Q. Hustead, to participate in the

preliminary pretrial conference scheduled for 3:00 p.m. on November 18, 2020 by

telephone. (Doc. 12.) Accordingly,

        IT IS ORDERED that Defendant’s motion is GRANTED. Defendant’s

counsel shall call 1-866-390-1828 at the designated time to participate in the

conference. When prompted, enter the access code 8447649 followed by #.

              DATED this 23rd day of October, 2020.



                                             Kathleen L. DeSoto
                                             United States Magistrate Judge
